Citation Nr: 0712324	
Decision Date: 04/26/07    Archive Date: 05/08/07

DOCKET NO.  05-05 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hypertension.  

2.  Entitlement to service connection for hypertension.  


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

M. Taylor, Counsel





INTRODUCTION

The veteran served on active duty from November 1954 to 
October 1958.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the St. Louis, 
Missouri, VA Regional Office (RO).  


FINDINGS OF FACT

1.  In a May 1990 decision, the Board denied the claim of 
entitlement to service connection for hypertension.  That 
decision is final.

2.  Evidence submitted since the May 1990 Board decision is 
relevant and probative of the issue at hand.

3.  Hypertension is attributable to service.  


CONCLUSIONS OF LAW

1.  The May 1990 Board decision, which denied the claim of 
entitlement to service connection for hypertension is final.  
Evidence submitted since that decision is new and material 
and the claim is reopened.  38 U.S.C.A. §§ 5108, 7104(b), 
7108 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.156(a), 
20.1100.  

2.  Hypertension was incurred in service.  38 U.S.C.A. § 1131 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.303 (2006).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New & Material Evidence

Criteria

When the Board has disallowed a claim, it may not thereafter 
be reopened unless new and material evidence is submitted.  
38 U.S.C.A. §§ 5108, 7104.

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2006).

Analysis

Service connection for hypertension was denied by the Board 
on a direct basis in May 1990.  At the time of the prior 
denial, the Board determined that hypertension was not shown 
within service or the initial post-service year and that 
there was no competent evidence relating hypertension to 
service.  Since that determination, the veteran has applied 
to reopen his claim.  In an April 2004 rating decision, the 
agency of original jurisdiction (AOJ) denied reopening the 
claim.  

In support of the application to reopen the claim, the 
veteran presented a June 2004 opinion from his private 
physician to the effect that hypertension was related to 
service.  The Board notes that for purposes of the new and 
material evidence analysis, the credibility of the evidence 
is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 
(1992).  Based upon part of the reasoning behind the prior 
denial, that there was no competent evidence of a link 
between hypertension and service, this evidence is relevant 
and probative of the issue at hand.  Accordingly, the claim 
is reopened.  

II.  Service Connection

Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R §§ 3.303, 3.304.  
Additionally, the pertinent laws and regulations provide that 
hypertension will be presumed to have been incurred in 
service if it had become manifest to a degree of ten percent 
or more within one year of the veteran's separation from 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137; 
38 C.F.R. §§ 3.307, 3.309.

With chronic disease shown as such in service (or within the 
presumptive period under § 3.307) so as to permit a finding 
of service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. 3.303(d).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

Initially, the Board notes that any defect with regard to 
VCAA is harmless as the claim is herein granted.  Any 
disagreement with the disability evaluation or effective date 
assigned can be addressed once the AOJ implements the grant 
of service connection.  

The October 1958 separation examination report notes 
hypertension.  Post service records reflect hypertension.  In 
a June 2004 letter, the veteran's private physician stated 
that the veteran had chronic hypertension related to service.  
The physician specifically stated that the link between the 
veteran's hypertension and service was well-documented, 
noting a diagnosis of hypertension at separation in 1958, and 
supported by several blood pressure readings in the 
hypertensive range.  The Board finds that the June 2004 
opinion relating hypertension to service is consistent with 
the record, and that, coupled with the other positive 
evidence, a finding of service connection for hypertension is 
supportable.  Consequently, the benefits sought on appeal are 
granted.  









ORDER

Service connection for hypertension is granted.  



______________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


